       Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 1 of 9



     Mark Punzalan (CA Bar No. 247599)
 1   Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com
 3   CHAN PUNZALAN LLP
     22 Battery Street, Suite 401
 4   San Francisco, CA 94111
     Telephone: 650.362.4150
 5
     Counsel for Defendants
 6   JadooTV, Inc. and Sajid Sohail
 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11   DISH NETWORK L.L.C.,                         Case No. 3:20-cv-01891-CRB
12                  Plaintiff,                    REPLY MEMORANDUM IN SUPPORT
13          vs.                                   OF MOTION TO DISMISS PURSUANT
                                                  TO FEDERAL RULE OF CIVIL
14   JADOOTV, INC. and SAJID SOHAIL,              PROCEDURE 12(b)(6) BY DEFENDANT
                                                  SAJID SOHAIL
15                  Defendants.
                                                  Judge: Hon. Charles R. Breyer
16
                                                  Date: September 25, 2020
17                                                Time: 10:00 a.m. Pacific Time
                                                  Location: Telephonic appearance requested
18

19

20

21

22

23

24

25

26
27

28

                       REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                   Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 2 of 9




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I. INTRODUCTION

 3          Throughout this litigation, legacy media conglomerate DISH has embraced a strategy of

 4   intimidation against the much-smaller JadooTV and its entrepreneurial founder Sajid Sohail.

 5   By manufacturing—and now doubling down on—baseless copyright infringement claims against

 6   Mr. Sohail in his individual capacity, DISH has tried to pressure the company into shutting down

 7   its innovative set-top box service. DISH’s motivation is clear, given that JadooTV’s business

 8   model is an existential threat to the cable giant’s existing business. Unable to compete with
 9   JadooTV on price, DISH has followed the playbook created by other legacy media providers and

10   launched an anticompetitive copyright infringement crusade against the startup.

11          But DISH’s intimidation strategy has not worked. Mr. Sohail has stood his ground and

12   already secured dismissal of DISH’s claims against him once. Dkt. No. 192. Now, two months

13   later, DISH still cannot state valid claims against Mr. Sohail—even with the benefit of having

14   litigated that first motion for judgment on the pleadings on these same issues. The reason for that

15   is simple: because no such claims exist. The character attacks and boilerplate allegations DISH

16   continues to rely on in its new complaint are insufficient to impose liability on Mr. Sohail as an

17   individual. He accordingly requests that the Court remove him from this lawsuit and again dismiss

18   DISH’s claims against him in his personal capacity—this time without leave to amend.

19   II. STATEMENT OF ISSUES TO BE DECIDED

20          Whether DISH has stated a plausible claim that Mr. Sohail is personally liable for

21   copyright infringement.

22   III. ARGUMENT

23          A. This motion is timely.

24          This is the second time Mr. Sohail has requested the Court dismiss DISH’s claims against

25   him as an individual. He first filed a motion for judgment on the pleadings back on April 17, 2020.

26   Dkt. No. 167. The Court granted that motion in June. Dkt. No. 192. But it also allowed DISH
27   leave to amend its claims, and DISH filed an amended complaint against Mr. Sohail in mid-July.

28   Dkt. No. 194. Mr. Sohail quickly sought dismissal of those amended claims as well: he filed a
                                                    1
                        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 3 of 9




 1   second motion for judgment on the pleadings on July 30, 2020. Dkt. No. 196. As DISH has

 2   acknowledged, July 30 is inside of the fourteen-day window to respond to its amended complaint.

 3   Opposition, at 2 (“[B]y rule[,] Sohail’s response was due 14 days later on July 30, 2020.”).

 4          Exactly one day after Mr. Sohail filed his second motion, DISH’s attorneys sent an email

 5   suggesting that he could not “file a motion for judgment on the pleadings” because he had not yet

 6   filed an answer. Declaration of Nicole Daryanani, ¶ 2, Ex. 1. DISH threatened to file a motion to

 7   strike what it characterized as a “premature motion.” Id. That would have been a dramatic

 8   overreaction, as Rule 12(c) motions for judgment on the pleadings and Rule 12(b)(6) motions to
 9   dismiss are “virtually interchangeable.” RUTTER GROUP PRACTICE GUIDE: FEDERAL CIVIL

10   PROCEDURE BEFORE TRIAL (CA & 9TH CIR. ED.), § 9:319 (April 2020); see, e.g., Cafasso, U.S. ex

11   rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1054, fn. 4 (9th Cir. 2011)

12   (“functionally identical”); Erickson v. Boston Scientific Corp., 846 F.Supp.2d 1085, 1089

13   (“substantively identical”) (C.D. Cal. 2011); Ross v. U.S. Bank Nat’l Ass’n 542 F.Supp.2d 1014,

14   1023 (N.D. Cal. 2008) (“substantially identical”). As such, Mr. Sohail could have simply left his

15   motion for judgment on the pleadings on the docket and had the Court consider it as a motion to

16   dismiss. Instead, to avoid any ambiguity and to respond in good faith to DISH’s request,

17   Mr. Sohail withdrew his motion for judgment on the pleadings (Dkt. No. 200) and restyled it as a

18   substantively identical motion to dismiss, which he refiled on August 7. Dkt. No. 201.

19          DISH now tries to play procedural “gotcha”: it argues that since Mr. Sohail’s restyled

20   motion falls outside of the fourteen-day response window, the Court must dismiss it. Opposition,

21   at 2-3. This is litigation gamesmanship, pure and simple. If not for DISH’s email, there would be

22   no restyled motion and no such argument for dismissal. Common sense suggests that this restyled

23   motion should relate back to the timely, substantively identical motion filed on July 30, 2020. The

24   Federal Rules’ general policy of prioritizing resolution on the merits over technicalities reinforces

25   this conclusion. Foman v. Davis, 371 U.S. 178, 181 (1962). And of course, even if this motion

26   were untimely as a motion to dismiss, the Court could simply hear it as a (timely) motion for
27   judgment on the pleadings instead. DISH’s procedural argument is simply the latest manifestation

28   of the company’s desire to be as litigious as possible at every turn. Mr. Sohail’s motion is timely.
                                                      2
                        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                    Case No. 3:20-cv-01891-CRB
       Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 4 of 9




 1          B. Mr. Sohail has not waived his right to move to dismiss DISH’s claims.

 2          DISH’s procedural arguments do not end there: the company also suggests that Mr. Sohail

 3   has waived his right to move to dismiss its claims against him because he did not previously file a

 4   motion to dismiss. Opposition, at 2. Given that Mr. Sohail has already filed and won a “virtually

 5   interchangeable” motion for judgment on the pleadings on these exact same issues, DISH’s

 6   argument is hard to follow. See RUTTER GROUP PRACTICE GUIDE: FEDERAL CIVIL PROCEDURE

 7   BEFORE TRIAL (CA & 9TH CIR. ED.), § 9:319 (April 2020); Dkt. Nos. 167, 192. If Mr. Sohail had

 8   actually waived his right to seek dismissal based on DISH’s failure to state a claim against him,
 9   surely this Court would not have found in his favor this first time around. Dkt. No. 192. In any

10   event, Mr. Sohail’s answer to DISH’s original complaint expressly raises “fail[ure] to state a cause

11   of action” as an affirmative defense against DISH’s claims. Dkt. No. 28, at ¶ 97. Mr. Sohail has

12   not waived his rights.

13          C. The cases DISH cites about individual liability do not apply here.

14          DISH’s basic theory throughout this case has been that if its infringement allegations

15   against JadooTV are specific enough, the company need only throw in a few conclusory

16   allegations and anecdotes about Mr. Sohail’s “status and control” over the company to hold him

17   personally liable as well. DISH continues advancing this argument in its amended complaint and

18   most recent opposition. E.g., Opposition, at 5. But this standard would disregard the corporate

19   form entirely and treat Mr. Sohail and the organization he helps lead as one and the same.

20   Fortunately, DISH’s self-serving theory is not the law. Corporations are distinct entities, and their

21   shareholders, directors, and officers are generally not personally responsible for corporate

22   obligations. See Motion to Dismiss, at 6-8. The Copyright Act’s framework of individual liability

23   for direct, contributory, and vicarious infringement (as interpreted in Ninth Circuit caselaw) is

24   built on that fundamental premise. Id., at 8-14.

25          Just as it did the first time, DISH has again ignored several of the governing Ninth Circuit

26   standards for direct, contributory, and vicarious copyright infringement liability. Mr. Sohail has
27   addressed each of these standards in his opening brief. Motion, at 8-14. Instead of applying those

28   standards as required, DISH continues to push for the Court to import more general tort standards
                                                    3
                        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                    Case No. 3:20-cv-01891-CRB
        Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 5 of 9




 1   of officer liability from cases like Committee for Idaho’s High Desert, Inc. v. Yost, 92 F.3d 814,

 2   823 (9th Cir. 1996). The cases DISH cites are irrelevant here. Mr. Sohail again addresses each of

 3   those cases in turn:

 4                   1. Committee for Idaho’s High Desert, Inc. v. Yost (9th Cir. 1996).

 5           Yost is a trademark case, not a copyright case. Comm. for Idaho’s High Desert, Inc. v. Yost,

 6   92 F.3d 814, 823 (9th Cir. 1996). Trademark cases are irrelevant to this one. E.g., Bach v. Forever

 7   Living Prod. U.S., Inc., 473 F. Supp. 2d 1110, 1117 (W.D. Wash. 2007) (“Trademark and

 8   copyright law have fundamentally different purposes.”). Nonetheless, DISH cites Yost for the
 9   general proposition that “[a]n officer is personally liable for all torts or statutory violations

10   committed in the corporation’s name that the officer authorized, directed, or participated in.” Yost,

11   92 F.3d at 823. While that might true in other contexts, it is not the governing standard here. The

12   specific caselaw regarding individual liability under the Copyright Act for direct, contributory, and

13   vicarious infringement is far more specific and well-developed than this triad of general verbs.

14   That caselaw is laid out in Mr. Sohail’s opening brief. See Motion, at 8-14.

15           In its first opposition, DISH suggested that two cases have applied the Yost standard to

16   copyright cases: Ritual Coffee Roasters, Inc. v. ATA Grp. LLC, No. 13-cv-00489-MWF, 2013 WL

17   12129873 (C.D. Cal. Apr. 9, 2013) and Broad. Music, Inc. v. McDade & Sons, Inc., 928

18   F.Supp.2d 1120 (D. Ariz. 2013). Dkt. No. 180, at 4. Neither case reappears in this second

19   opposition: DISH apparently acknowledged the problems with relying on those cases that

20   Mr. Sohail pointed out in reply and went back to the drawing board to try to find stronger support.

21   This time, the company has come up with Manufacturing Automation and Software Systems, Inc.

22   v. Hughes, No. 16-cv-08962-CAS, 2017 WL 1960633 (C.D. Cal. May 8, 2017); see Opposition, at

23   4, 11. Hughes is an unpublished opinion from the Central District that does not bind this court.

24   Even if it did, the case says nothing about Yost—which it does not even cite—and is readily

25   distinguishable, as it involves a software “sales lead for the western United States” and a

26   complaint with nine non-copyright causes of action. Id., at *1-*2.
27           DISH’s citation to another unpublished opinion, Carson v. Verismart Software, is equally

28   unpersuasive. No. 11-cv-03766-LB, 2012 WL 1038662 (N.D. Cal. Mar. 27, 2012). Carson also
                                                4
                         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                     Case No. 3:20-cv-01891-CRB
        Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 6 of 9




 1   does not cite Yost and offers only the general observation that defendants who are a “moving,

 2   active conscious force” behind infringement can sometimes face liability. Id., at *5. Here, there

 3   was no infringement and Mr. Sohail was not such a “moving, active conscious force,” so he does

 4   not face any potential liability.

 5                   2. Moseley v. United States Appliance Corp. (9th Cir. 1946).

 6           Perhaps sensing its lack of binding Ninth Circuit authority, DISH adds a quick citation to

 7   Moseley v. United States Appliance Corp., 155 F.2d 25 (9th Cir. 1946). Opposition, at 4. Moseley

 8   is a very short seventy-four-year-old Ninth Circuit opinion involving patent licensing. Id., at 25-
 9   27. The case says nothing about copyright infringement, and DISH offers no reason that the Court

10   should apply it here. There is no reason for this Court to turn to “basic principles” of officer

11   liability when it has binding Ninth Circuit authority on exactly when an individual officer might

12   be held liable for each of the three types of copyright infringement at issue in this lawsuit.

13                   3. Twentieth Century Music Corp. v. Aiken (1975).

14           Turning to individual liability for direct infringement, DISH cites Twentieth Century Music

15   Corp. v. Aiken, 422 U.S. 151 (1975); Opposition, at 9. Aiken is a Supreme Court case that not only

16   predates all of the caselaw Mr. Sohail has cited, it predates the current Copyright Act and applies

17   the obsolete 1909 version instead. Id., at 154. There is no reason to turn a blind eye to the Supreme

18   Court and Ninth Circuit cases which are directly on-point here, but that is what DISH continues to

19   do. Even if there were, Aiken is factually distinct from this case, as it asked whether the owner of a

20   restaurant that played copyrighted songs could be held liable as a direct infringer. Id., at 153. And

21   in any event, the Supreme Court concluded that there was: (1) no public performance; and (2) no

22   copyright infringement. See id., at 162-64.

23                   4. Dufour v. BE LLC (N.D. Cal. 2010) (unpublished).

24           DISH also attempts to rely on an old decision from this Court: Dufour v. BE LLC, No. 09-

25   cv-03770-CRB, 2010 WL 2560409 (N.D. Cal. June 22, 2010). DISH ostensibly cites Dufour to

26   support its suggestion that “Sohail is also liable for Jadoo TV’s infringement based on actions he
27   took that resulted in the infringement.” Opposition, at 7. This is misleading, as Dufour has

28   absolutely nothing to with copyright infringement: the plaintiffs there brought claims against
                                                    5
                         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                     Case No. 3:20-cv-01891-CRB
          Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 7 of 9




 1   various defendants for, among other things, violation of California’s Advance-Fee Talent Agency

 2   Act, deceit, RICO, and unfair competition. Id., at *1. Nowhere in the opinion is the word

 3   “copyright” mentioned. Dufour has no application here.

 4                  5. Marina Vape, LLC v. Nashick (C.D. Cal. 2017) (unpublished).

 5           Marina Vape, LLC v. Nashick, No. 16-cv-01028-JAK, 2017 WL 3579874, at *8 (C.D. Cal.

 6   July 7, 2017) is a sole founder-owner case that has no direct application here. There, the court

 7   considered the liability of the head of a corporate entity “which had no other member or

 8   employees.” Id., at *8. JadooTV is not that type of entity. This unpublished, out-of-district opinion
 9   adds nothing of value to this discussion.

10                  6. Bangkok Broad. & T.V. Co. v. IPTV Corp. (C.D. Cal. 2009) (unpublished).

11           Most of DISH’s allegations about Mr. Sohail are conclusory statements about his

12   relationship with JadooTV or his ability to control various aspects of the company. DISH

13   continues to argue that this should be enough, based in part on Bangkok Broad. & T.V. Co. v.

14   IPTV Corp., an unpublished case from the Central District. No. 09-cv-03803-SJO, 2009 WL

15   10670670 (C.D. Cal. May 28, 2009). That case is not binding authority. Even if it were, stretching

16   its basic premise to DISH’s logical extreme would completely erode the distinction between

17   corporations and their officers. The governing Ninth Circuit caselaw for each of the three types of

18   copyright infringement requires more than DISH’s boilerplate allegations.

19                  7. Adobe Systems Inc. v. Software Speedy (N.D. Cal. 2014) (unpublished).

20           Adobe Systems Inc. v. Software Speedy, No. 14-cv-2152-EMC, 2014 WL 7186682 (N.D.

21   Cal. Dec. 16, 2014) is another unpublished opinion following Yost, the trademark case discussed

22   above, 92 F.3d 914 (9th Cir. 1996). The Adobe Systems Court quoted Yost’s language about

23   applying the tort law principals of individual officer liability “to trademark infringement

24   generally[,]” then concluded that Adobe’s complaint met that threshold. 2014 WL 7186682, at *5.

25   Again, Mr. Sohail urges the Court to look to the on-point copyright cases from the Ninth Circuit

26   and Supreme Court regarding individual liability rather than muddling the inquiry with DISH’s
27   new set of trademark cases.

28   //
                                                      6
                        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                    Case No. 3:20-cv-01891-CRB
        Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 8 of 9




 1          Three other cases DISH cites in the direct infringement section of its brief are factually

 2   distinguishable from this one. Grover Products, Co. v. Air Horns of Texas, LLC, No. 18-cv-00708-

 3   VAP, 2018 WL 6118435 (C.D. Cal. Oct. 17, 2018) is another sole member-shareholder-president

 4   case. Urban Accessories, Inc. v. Iron Age Design, LLC, No. 14-cv-1529-JLR, 2015 WL 1510027

 5   (W.D. Wash. Apr. 1, 2015) is a case about “cast iron architectural accessories, including grates

 6   that protect trees located in or around sidewalks,” id., at *4, and C&SM Int’l v. Wholesalefashion

 7   square.com, Inc., meanwhile, is a case about textile designs. No. 18-cv-00630-CAS, 2018 WL

 8   2213453 (C.D. Cal. May 14, 2018). None of these three cases adds anything to the governing
 9   second liability standards for copyright infringement or to the Court’s consideration of

10   Mr. Sohail’s motion. DISH’s focus on Mr. Sohail’s alleged “peerless status and control” over

11   JadooTV (Opposition, at 5), for instance, is misplaced: this is just a rephrased version of other

12   established principles, not an independent method of imposing liability on Mr. Sohail.

13                  8. Symantec Corp. v. CD Micro, Inc. (D. Or. 2003).

14          DISH’s citation to Symantec Corp. v. CD Micro, Inc., 286 F. Supp. 2d 1265 (D. Or. 2003)

15   is distinguishable as well. There, the individual defendant “was personally involved in the

16   [relevant] decision” leading to copyright infringement. Id., at 1275. Here, there were no decisions

17   leading to copyright infringement, so DISH’s complaint cannot possibly contain allegations about

18   Mr. Sohail’s personal involvement in them.

19                  9. Columbia Pictures Industries, Inc. v. Fung (9th Cir. 2013).

20          DISH’s “financial benefit” cases likewise fail to do anything to advance the discussion.

21   Columbia Pictures Industries, Inc. v. Fung involved an individual defendant, Gary Fung, who

22   created a series of websites, “host[ed] an electronic message board . . . [and] had some role in

23   moderating posts to the forum.” 710 F.3d 1020, 1029 (9th Cir. 2013). DISH has not alleged this

24   type of direct connection between Mr. Sohail and JadooTV’s platform, to say nothing of its users.

25   And as laid out in Mr. Sohail’s motion (at 12-13), any financial benefits he stands to receive are

26   much more attenuated than the financial benefits a website operator stood to receive in Fung.
27          Yue v. Chordiant Software, a final case cited by DISH (Opposition, at 15), reiterates that

28   “the essential aspect of the ‘direct financial benefit’ inquiry” is that “there must be an ‘obvious and
                                                        7
                        REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                    Case No. 3:20-cv-01891-CRB
        Case 3:20-cv-01891-CRB Document 205 Filed 08/28/20 Page 9 of 9




 1   direct financial interest in the exploitation of copyrighted materials.” No. 08-cv-00019-JW, 2009

 2   WL 4931679, at *7 (N.D. Cal. Dec. 21, 2009) (quoting Ellison v. Robertson, 357 F.3d 1072, 1079

 3   (9th Cir. 2004)). That “obvious and direct” link between copyright infringement and personal

 4   financial benefit to Mr. Sohail is simply not present in this case. See id.

 5   IV. CONCLUSION

 6          DISH’s complaint was inadequate the first time and it remains inadequate now. Despite

 7   more than a year and a half of discovery and a fully-litigated motion over its claims against

 8   Mr. Sohail in his individual capacity, the company has still failed to come up with any meaningful
 9   evidence or legal theory to support those claims. As such, Mr. Sohail requests that the Court grant

10   his motion and dismiss the claims against him in his personal capacity without leave to amend.

11

12   Dated: August 28, 2020                                CHAN PUNZALAN LLP

13                                                         /s/ Nicole Daryanani
                                                           Nicole Daryanani
14
                                                           Counsel for Defendants
15
                                                           JadooTV, Inc. and Sajid Sohail
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       8
                         REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                     Case No. 3:20-cv-01891-CRB
